 KRATZERSPECIALTYBREAD CO511Kratzer Specialty Bread CompanyandBakery andConfectioneryWorkers International Union ofAmerica,Local401, AFL-CIO. Case 27-CA-3160March 20, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND PENELLOOn November 1, 1971, the National Labor Rela-tions Board issued an Order adopting the Decision ofan Administrative Law Judge i directing the Respon-dent,inter alia,to offer reinstatement to and makewhole Clifford Hendrickson, William Hendrickson,and Raymond Lamb for loss of pay suffered byreason of Respondent's discrimination against them.On June 27, 1972, the United States Court ofAppeals for the Tenth Circuit entered a judgmentenforcing in full the backpay provisions of theBoard's Order. A controversy having arisen over theamount of backpay due under the terms of theBoard'sOrder,asenforced by the court, theRegional Director for Region 27, on October 20,1972, issued a backpay specification and notice ofhearing setting forth certain allegations with respectto the amount of backpay due said discriminatees.The Respondent failed to file an answer to thespecification.On November 30, 1972, counsel for the GeneralCounsel filed directly with the Board in Washington,D.C., a Motion for Summary Judgment. The Board,on December 14, 1972, issued an Order TransferringProceeding to the Board and Notice To Show Causewhy the General Counsel's Motion for SummaryJudgment should not be granted. Respondent failedto file a response to the Notice to Show Cause.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.54 of the Board's Rules and Regula-tions provides, in pertinent part, as follows:(a) . . . The respondent shall, within 15 days fromthe service of the specification, if any, file ananswer thereto ... .(c) . . . If the respondent fails to file any answerto the specification within the time prescribed bythis section, the Board may, either with or withouttaking evidence in support of the allegations ofthe specification andwithoutnotice to therespondent, find the specification to be true andenter such order as may be appropriate . . . .The backpay specification, issued and served ontheRespondent on October 20, 1972, specificallystates that the Respondent shall, within 15 days fromthe date of the specification, file an answer to thespecification with the Regional Director for Region27 and that, if the answer fails to deny the allegationsof the specification in the manner required under theBoard's Rules and Regulations and the failure to doso is not adequately explained, such allegations shallbe deemed to be admitted to be true and theRespondent shall be precluded from introducing anyevidence controverting them.According to theMotion for Summary Judgment, on November 10,1972, after the time prescribed for filing an answerhad expired, counsel for the General Counseltelephoned Respondent's attorney and followed thetelephone call with a confirmatory letter in which heoutlined the consequences of Respondent's failure toanswer and advised of his intention to seek summaryjudgment. As of the date of the Motion for SummaryJudgment, the Respondent had not filed an answerto the specification nor had it requested an extensionof time to file. Respondent also failed to file aresponse to the Notice To Show Cause. Theallegations of theMotion for Summary Judgmentare, therefore, uncontroverted. Since Respondent hasnot filed an answer to the specification and has notoffered any explanation for his failure to do so, theallegations of the Specification, in accordance withthe rules set forth above, are deemed to be admittedas true and are so found by the Board.Accordingly, on the basis of the allegations of thespecification which are accepted as true, the Boardfinds the facts as set forth therein, concludes that thenet backpay due each discriminatee is as stated in thecomputations of the specification, and hereinafterorders the payment thereof by the Respondent toeach discriminatee.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,Kratzer Specialty Bread Company, Salt Lake City,Utah, its officers, agents, successors, and assigns,shallmake whole each of the discriminatees namedbelow by paying them the amounts set forth adjacentIThe title of "TrialExaminer"was changed to "Administrative LawJudge" effectiveAugust 19, 1972202 NLRB No. 70 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDto their names plus interest accrued at the rate of 6withholdings required by Federal and state laws:percent per annum to be computed in the mannerCliffordHendrickson$3,382.22prescribedinIsisPlumbing & Heating Co.,138William Hendrickson$1,082.81NLRB 716, until all backpay due is paid, less the taxRaymondLamb$115.42